Name: Council Regulation (EEC) No 1484/78 of 19 June 1978 concerning the application of Decision No 1/78 of the ACP-EEC Council of Ministers amending Protocol 1 to the ACP-EEC Convention of LomÃ © concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international affairs;  executive power and public service;  economic geography;  international trade;  European construction
 Date Published: nan

 30. 6. 78 Official Journal of the European Communities No L 177/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1484/78 of 19 June 1978 concerning the application of Decision No 1/78 of the ACP-EEC Council of Ministers amending Protocol 1 to the ACP-EEC Convention of LomÃ © concerning the definition of the concept of 'originating products ' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the ACP-EEC Council of Ministers set up by the ACP-EEC Convention of LomÃ ©, adopted, pur ­ suant to Article 9 (2) of the Convention, Decision No 1 /78 of 14 March 1978 , amending Protocol 1 to the ACP-EEC Convention of LomÃ © concerning the definition of the concept of 'originating products' and methods of administrative cooperation ; Whereas it is necessary, in accordance with Article 74 (3 ) of the Convention, to take measures to carry out this Decision, HAS ADOPTED THIS REGULATION : Article 1 Decision No 1/78 of the ACP-EEC Council of Ministers shall apply in the Community. The text of the Decision is annexed hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1978 . For the Council The President P. DALSAGER